Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00508-CR

                                         Jose B. SAUCEDA,
                                              Appellant

                                                v.
                                             The State
                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2005CR1255
                            Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 14, 2015

APPEAL DISMISSED

           Pursuant to a plea bargain agreement, appellant pled guilty to driving while intoxicated.

The trial court signed an amended certification of defendant’s right to appeal stating that this “is a

plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Rule

25.2(d) provides, “The appeal must be dismissed if a certification that shows the defendant has the

right of appeal has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d).

Accordingly, on September 24, 2015, this court issued an order stating this appeal would be

dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant
                                                                                     04-15-00508-CR


has the right of appeal was made part of the appellate record. See Daniels v. State, 110 S.W.3d
174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.

       On September 29, 2015, appellant’s appellate counsel filed a response stating “this court

has no choice but to dismiss the appeal.” In light of the record presented, we agree with counsel

that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is dismissed.


                                                 PER CURIAM

DO NOT PUBLISH




                                                -2-